Case 5:20-cv-00220 Docunent 1-3 Filed on 12/22/20 in TXSD Page 1 of 18

    
   

Sine a IT
ae a =

JOSE ANTONIO TORREZ GUDINEZ 6 °
Plaintiff, “t

ARRON LEON MURPH of is anionresident of Texas who may be served withprocess through
the Chair’ of the Texas Transportation | pommission: J, Bruce Bugg, Jk, Chairman, Texas Tranpottation.

 

Commission at 125 E. 11° St, Austi

 

ON LEON MURPEHY’S

 

m, Texas 78701-2483. Defendant DAI :
address is: 1053 A Theobald, St. Louis) MO, 83147,

i
i
X

i
| | EXHIBIT
q :

 
Case 5:20-cv-00220 Docume

 

yt 1-3 Filed on 12/22/20 in TXSD_ Page 2 of 18

 
 
  
 

18.002(a)(1),

Defendant SEM EXPRE

Federal Motor Carrier Safety Admi

  
    

RREZ GODINEZ: was

 
 
    

serious injuries and damages,

|| CAUSE OF ACTION

 
speed, atid distegarded a tratiic

negligence of Defendant

doctrine of respondent superior.

Based on the-facts of thls:
fatigued or driving in violation
Defendant SEM EXPRESS LEC in

Defendant MURPHY.

Plaintiff seeks’ 1 rebove

 

caused by Defendattts’ negligence:

dE

*

Loss of use; and

ution of valup.

   
  
  
  
  
 
 

 

 
  
Case 5:20-cv-00220 Docume; ( 1-3 Filed on 12/22/20 in TXSD Page 4 of 18

Plaintife putstiant tt
5 | anit ypouids the following

fendant'y Respolwse: is due within

employment with SEM: ax
Ifyou are contending th
employment for SEM ¥

 
Case 5:20-cv-00220 nae 1-3 Filed on 12/22/20 in TXSD Page 5 of 18

 
 
 
 
 
   
    

  

: B , question waseitot
and. teleph: ne number.

i
RESPONSE: | |

  
  

ic oct,
RESPONSE: iT

iw. connection. ‘with any td :

 

ispodition < of such it ation. mm
RESPONSE:

 

BESPONBE:

 

RESPONSE:

1
i

|
|
|
|
a
i

#

 

 

 
Case 5:20-cv-00220 Documg nt 1-3 Filed on 12/22/20 in TXSD Page 6 of 18

ify the program or'service:
ONSE:

 

  

 

Plaintiff, pursiant to Te R. Civ. Procedure 196 and 197 picpoimds the dllowing

 

 
  
  
  
  

Interrogatories to Defendant 8

from the date of service thersat zl nintiff also requests that Defend

4
f

 

responses to these Interiogatorie

Tnterrogatory 1.

RESPONSE:

 

}
q

slabs ash ica os Yate ed sie:
Case 5:20-cv-00220 Docungent 1-3 Filed on 12/22/20 in TXSD Page 7 of 18

employment with SPM Rx PI

if you are contend

 

phone number:

RESPONSE:

 

nlease ce we |

‘RESPONSE:

‘ntetrogatory 9. Did!
of the collision in question? Ifso, 4

   

   
Case 5:20-cv-00220 Pocumeng 1-3 Filed on 12/22/20 in TXSD Page 8 of 18
|

  
    

ticket, did DARROW LEON Wt
havé-to appear itor eal}:

RESPONSE;

   
  

‘Pursuant-to. Rule | 196, Texal 4 ; Rules Of cna Procedure, Plain € ‘requests that, within th
it é.

timie prescribed by law, Defenda As DARRON Leow ’

 
Case 5:20-cv-00220 Documest1-3 Filed on 12/22/20 in TXSD Page 9 of 18

  
  
 
   

below, and as instructed below. Pi!

offices of Joseph: Monahaii, local at: 9344 L Feria. Dé 7 x as, PY
78045, |

Anly and all 1 photographs, 4 wdeatipes, or other ‘de
collision a. * qpestion,

  
 

    
   

Any-and all pliotoanaitis, |. eectapes of other depictions of D, :
‘Any and all witness state bits,

B.

of the: vehicles les, involved

collision.

ig

 
Case 5:20-cv-00220 Document 1-3 Filed on 12/p2/20 in TXSD Page 10 of 18

15,

16

eA

18.

19,

 

21 Any dogumentition. concerning DA
actions, demerits, vepriitiatids or:
performance.

     

3. All records, ‘notes, files, memors
awareness of yout part thit DARR
Case 5:20-cv-00220 Document 1-3 Filed on 12422/20 in TXSD Page 11 of 18

   

 
   

coheeining any f

Ft ne Palises that provide, or may ppovide, coverage or the collision i

3h.

regarding the coll

 

 
Case 5:20-cv-00220 Document 1-3 Filed on 12/22/20.in TXSD Page 12 of 18

 
- . Case 5:20-cv-00220 Document 1-3 Filed on 12/22/20 in TXSD Page 13 of 18

All ttip cost réport snvelapes for ar
for the period sta

(14) days after the: i |

 

 

isinsportation, "ony st
Transportation, and th

jurisdictional limits of thé Coutty together with prey

through the date of judgtnent) at the maxi

law or in equity.
Case 5:20-cv-00220 Document 1-3 Filed on 12h 2/20 in TXSD_ Page 14 of 18

 

 
From: Joseph Monahan -~

     
  

   

 

_ ‘Mail: Tetas Depaninentof
E=, + edulis

Suan WEB.

O
At fe” wy
int, LR
Distaricdtroin fit,
or Ref Marker:

4

STi 87005

Eilter Diver or Pamary.

Prool-ef.

FR,
Phone ‘Num. :

2

Emer Driver.or:! Panay Petsan Finis Uniton: test ine

“roof of
Fin, Res
Fin. Resp.
Phone Num: |

mantirsdine

 

zoverZe7

ser see0 00220 Bocument 1-3 Filer pe Bye9 0 in TXSBaaPaste
Lap naan. = helene its Ca, 28. atat am eed (gear 4 FINDER SUeuut.

Question:

“Tpenoresseo-2,
  

From: Joseph Monahan Co ceeREEGEO0220 PBocument 1-3 FileeMOPt 228720 in TXSDraPage 16 ciweBorsaeam

t
Lal Eola “ROOT Use ONLY Cash. Dy Ol 0 o7287

‘Takea To Taken Sy

‘ShationiReteren

amon Las. [| ko

 

ee EW Doe

vt, Ju ie

 
From: Joseph Monahan

at vee)
Lyris ya ey 1 GAS Be

Be NoQ He

‘Nailtes Texas Départmantot

Name. WEBB:

$4,000: daitage Tolaiy die: 06

LR
LI RoadiPrivne PrapenyiParking it
At OG 3 Adwy.
ink, No] Sys. LR
/ int.
“or Rat. -Matker
3 6

Color WEL

Eatterds
‘(decimai-depreesy

a

Warne: Last. First; Muda
‘Enver Giiveror’ pail Persdn for the Uniron first ine

Lessee.
Proot "
Fin; No
Fin, Res
Phone Num, (314) 253-4408

TRACTOR

Enter Driver’ ‘or Primary’ ‘Parson {

Proof nf. | J & 26:Fin,
Fin. 4 “Eype
Fin. Resp.

Phone Num,

awed
By

ton tirst line

 

 
 

From: Joseph,Monahan C a faxtseesyyieigs 00220 Tocument 1-3 FilerekigesiasaeeeO in TXSBageage 18 agod ize:
Law andl THDOT tse ONLY ° .
For:

      

fase 2OOOT2ZE7 TXDOT Cras 1p!

Faken To. ‘Yakerstiy -

‘Citaioninetarence tum’ |

wwoneies. []

VILLA, JUAN &.
“Agen LAREDO POLICE DEPARTMENT
